


115 HR 5400 IH: Make Schools Safe Again Act
U.S. House of Representatives
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5400
IN THE HOUSE OF REPRESENTATIVES

March 22, 2018
Mr. Grothman (for himself, Mr. Rokita, Mr. Meadows, Mr. DeSantis, Mr. Conaway, Ms. Stefanik, Mr. Perry, Mr. Roe of Tennessee, Mr. King of Iowa, Mr. Flores, Mr. LaMalfa, Mr. Harris, Mr. Sanford, and Mr. Gosar) introduced the following bill; which was referred to the Committee on Education and the Workforce

A BILL
To prohibit the Secretary of Education and the Attorney General from encouraging certain policies or agreements between elementary and secondary schools and local law enforcement agencies.

 
1.Short titleThis Act may be cited as the Make Schools Safe Again Act.  2.Prohibition on certain policies or agreements with law enforcement agenciesNeither the Secretary of Education nor the Attorney General shall authorize or otherwise encourage a State educational agency, local educational agency, or an elementary school or secondary school to have a policy or agreement with local law enforcement agencies to not refer a student suspected of committing any criminal activity (including a misdemeanor or felony under State or Federal law) to such an agency.  
3.DefinitionsIn this Act, the terms elementary school, local educational agency, secondary school, and State educational agency have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).   